    Case 3:20-cv-00225-RJD Document 15 Filed 12/08/20 Page 1 of 5 Page ID #36

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DONALD HENNEBERG,
    #Y40172,

                             Plaintiff,
                                                              Case No. 20-cv-00225-RJD
    v.

    VANDALIA OFFICIALS,

                             Defendants.

                                 MEMORANDUM AND ORDER

MAGISTRATE JUDGE REONA J. DALY:

         Plaintiff Donald Henneberg brings this civil action pursuant to 42 U.S.C. § 1983 for

violations of his constitutional rights that occurred while incarcerated at Vandalia

Correctional Center (“Vandalia”). Henneberg claims that correctional officers failed to

protect him from assault by other inmates and that he was then provided inadequate

medical treatment for his injuries. He requests monetary damages.

         The Complaint is now before the Court for preliminary review pursuant to 28

U.S.C. § 1915A. 1 Under Section 1915A, any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of a pro se

complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009).


1
  At the time of filing, Henneberg was incarcerated, and thus subject to the Prison Litigation Reform Act, 42 U..S.C.
§ 1997e. See 28 U.S.C. §1915A(c). Furthermore, the Court has jurisdiction to screen Henneberg’s Complaint in light
of his consent to the full jurisdiction of a magistrate judge and the Illinois Department of Corrections’ limited consent
to the exercise of magistrate judge jurisdiction as set forth in the Memorandum of Understanding between the Illinois
Department of Corrections and this Court.
                                                    Page 1 of 5
 Case 3:20-cv-00225-RJD Document 15 Filed 12/08/20 Page 2 of 5 Page ID #37

                                       THE COMPLAINT

       Henneberg alleges that while at Vandalia he was assaulted by a number of other

inmates on January 11, 2020, causing severe head and back trauma. (Doc. 1, p. 6). Prior to

the assault, he had informed a correctional officer that inmates were stealing from him

and threatening him. Henneberg asked to file a complaint or to be moved for his safety.

The officer just shrugged his shoulders and failed to act. After seeing Henneberg talking

to the officer, the inmates attacked him, punching and kicking his head and back.

Correctional officers did not stop the attack, which lasted around fifteen minutes.

Following the attack, Henneberg was not seen by a doctor for a week. He was diagnosed

with a concussion and back injury. Because of the attack, he becomes dizzy and

lightheaded, he has a difficult time standing because he loses his balance at times, and he

is still experiencing back pain. (Id.). Although his injuries persisted, he was not provided

further medical care. (Id. at p. 7).

                                        DISCUSSION

       The Court finds that the Complaint, as currently drafted, fails to state a claim and

must be dismissed. Section 1983 creates a cause of action based on personal liability and

predicated upon fault; thus, “to be liable under [Section] 1983, an individual defendant

must have caused or participated in a constitutional deprivation.” Pepper v. Vill. of Oak

Park, 430 F.3d 809, 810 (7th Cir. 2005). To state a claim against a defendant, a plaintiff

must describe what each named defendant did, or failed to do, that violated the plaintiff’s

constitutional rights. Plaintiffs are required to associate specific defendants with specific

claims, so that defendants are put on notice of the claims brought against them and so

they can properly answer the complaint. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

                                        Page 2 of 5
 Case 3:20-cv-00225-RJD Document 15 Filed 12/08/20 Page 3 of 5 Page ID #38

555; FED. R. CIV. P. 8(a)(2). Furthermore, to be treated as a defendant, the party must be

specified in the case caption. See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005).

       Here, Henneberg lists “Vandalia Officials,” who he describes as prison officers and

medical staff, as the defendants in the Complaint. But by merely asserting that a group

of staff violated his constitutional rights, Henneberg has not met the pleading standards

of Rule 8 of the Federal Rules of Civil Procedure requiring a short, plain statement of the

case against each individual defendant. See Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009)

(finding the phrase “one or more of the Defendants” did not adequately connect specific

defendants to illegal acts, and thus failed to adequately plead personal involvement);

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (finding that a complaint must describe “more

than a sheer possibility that a defendant has acted unlawfully”); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (“Factual allegations must be enough to raise a right to

relief above the speculative level.”). Furthermore, this group identified as “Vandalia

Officials” is not mentioned specifically in the statement of claim. Rather, Henneberg

describes the conduct of a John Doe Officer, two separate groups of officers, and one

doctor who diagnosed his injuries. While he may use the “John Doe” designation to refer

to parties whose names are unknown, Henneberg must refer to each defendant

individually in the case caption and throughout the Complaint. Because the Complaint

does not sufficiently list the defendants in the case caption and then describe those

defendants and their conduct in the Complaint, the Complaint is dismissed without

prejudice.

       Henneberg, however, will have an opportunity to replead his claims in a First

Amended Complaint if he wishes to proceed any further with this action. When

                                         Page 3 of 5
 Case 3:20-cv-00225-RJD Document 15 Filed 12/08/20 Page 4 of 5 Page ID #39

preparing a First Amended Complaint, Henneberg should identify each defendant in the

case caption and set forth sufficient allegations against each defendant to describe what

the defendant did, or failed to do, to violate his constitutional rights. If Henneberg does

not know the name of an individual defendant, he can refer to them by John Doe

designation, for example John Doe 1 did X and John Doe 2 did Y. The John Doe

designation should refer to a single individual.

                                        DISPOSITION

       IT IS HEREBY ORDERED that, for the reasons provided, the Complaint is

DISMISSED without prejudice for failure to state a claim upon which relief may be

granted.

       Henneberg is GRANTED leave to file a “First Amended Complaint” on or before

January 5, 2021. Should Henneberg fail to file a First Amended Complaint within the

allotted time or consistent with the instructions set forth in this Order, the entire case shall

be dismissed with prejudice for failure to comply with a court order and for failure to

prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall

also count as one of his three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Henneberg use the civil rights complaint form

designed for use in this District. He should label the form, “First Amended Complaint,”

and he should use the case number for this action (No. 20-cv-00225-RJD). To enable

Henneberg to comply with this Order, the CLERK is DIRECTED to mail him a blank

civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint,

                                         Page 4 of 5
 Case 3:20-cv-00225-RJD Document 15 Filed 12/08/20 Page 5 of 5 Page ID #40

rendering the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354

F.3d 632, 638 n. 1 (7th Cir. 2004). The First Amended Complaint must stand on its own

without reference to any previous pleading. Henneberg must re-file any exhibits he

wishes the Court to consider. The First Amended Complaint is also subject to review

pursuant to 28 U.S.C. § 1915A.

       Henneberg is further ADVISED that his obligation to pay the filing fee for this

action was incurred at the time the action was filed, thus the filing fee remains due and

payable, regardless of whether he files a First Amended Complaint. 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Henneberg is ADVISED that he is under a continuing obligation to keep

the Clerk of Court and each opposing party informed of any change in his address; the

Court will not independently investigate his whereabouts. This shall be done in writing

and not later than 7 days after a transfer or other change in address occurs. Failure to

comply with this order will cause a delay in the transmission of court documents and

may result in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 8, 2020



                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge




                                         Page 5 of 5
